Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment accompanying the Request for Continued Examination filed 7 September 2021 has been entered. Claims 1, 2, 4, 6-8, 10-14, and 16 are pending. Applicant's amendments have overcome each and every objection and rejection under 35 USC 112 previously set forth in the Final Office Action mailed 4 June 2020, with the exceptions of any objections and rejections repeated below.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. The inner housing 301 as shown in the present drawings includes a base element 306, a cover element 307, and a first sealing element 401, along with additional structures including multiple fasteners that secure the base element 306 and the cover element 307 together (the fasteners shown in Fig. 3). Note that although page 10 at lines 29-31 of the present application (all citations are to the originally filed specification unless otherwise noted) states that the cover element and base element (also referred to as the ‘cup element’) can be attached in manners besides separate fasteners, it remains the case that the present drawings – in particular Fig. 3 – show the connection using separate fasteners. One of ordinary skill in the art therefore understands the inner housing illustrated in Fig. 3 as including fasteners because these fasteners are what connects the cover element and base element of the inner housing together to provide the inner housing with its assembled configuration. As a result, the inner housing as shown in the present drawings includes fasteners in addition to the base element, first sealing element, and cover element. Still further, the inner housing 301 as disclosed in the present application forms water-proof container (see page 16, lines 10-13 of the present disclosure), and in order to form a water-proof container the inner housing must also include the seal between the cover element and the driven shaft. Without this seal, the inner housing would not be waterproof. Therefore, one of ordinary skill in the art, viewing the drawings in view of the written description’s requirement that the inner seal forms a water proof container, also understands the inner housing as including the second sealing element. Still further due to the requirement that the inner housing is waterproof, the inner housing must include the charging pins 310 shown in Figs. 2 and 3. The present specification describes that these pins protrude from an opening in the base element 306 (see page 18 at lines 17-19 of the specification as amended 18 September 2020), indicating that the charging pins are in addition to the base element. If the charging pins are not included in the inner housing, therefore, then the housing is not waterproof as is required because the holes in the bottom of the base element 306 would be unfilled. Therefore, the features that the inner housing “consists of a base element, a first sealing element, and a cover element closing said base element” as required by claim 1 and that the inner housing “consists of a base element, a first sealing element, and a separate cover element closing said base element” as required by claim 10 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the written description should provide an antecedent basis for the feature in claim 4 reciting that the “fixably attached end of said sealing ring comprises an innermost edge and an outermost edge”. The ‘end’, the ‘innermost edge’, and the ‘outermost edge’ should be described in the written description and indicated with reference characters shown in the drawings. 
Claim Objections
Claim 4 is objected to because of the following informalities: the claim introduces “an end” without explaining whether the end is of the sealing ring or the first sealing element (see the third to final paragraph of the claim), then later refers to this same ‘end’ as “said fixedly attached end of said sealing ring” (see the second to last paragraph of the claim). The latter recitation indicates that the ‘end’ as initially introduced must be the end of the sealing ring. However, the ‘end’ should be introduced as “a fixedly attached end of the sealing ring” instead of “an end fixedly attached” so that the language is consistent between the two references to the ‘end’ – indeed, additional dependent claims also use the language “said fixedly attached end” including claims 6 and 7. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2 and 10-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 at lines 5-7 recites, “wherein said inner housing consists of a base element, a first sealing element, and a cover element closing said base element”. This recitation introduces new matter. The present disclosure suggests that the inner housing also includes additional structures, including a second sealing element. For example, page 16 at lines 10-13 of the present specification states, “The aforementioned cover element 307 includes an opening through which the shaft 90 penetrates the housing, wherein the cover element 307 is sealed, by means of appropriate seals 400 [these seals including the first sealing element 401 and the second sealing element 402], against said shaft 90 and against the cover element 307 so that the inner housing 301 forms a waterproof container.” (Emphasis added.) Thus, as disclosed, the inner housing forms a waterproof container due the provision of multiple in addition to the base element. If the charging pins are not included in the inner housing, then the housing is not waterproof as is required because the holes in the bottom of the base element 306 would be unfilled. Therefore, the present specification describes an inner housing that includes a second sealing element and charging pins in addition to the base element, first sealing element, and cover element. The recitation that the inner housing “consists of” the base element, first sealing element, and cover element introduces new matter. 
consists of a base element, a first sealing element, and a separate cover element closing a top side of sad base element”. This recitation introduces new matter for the same reasons as explained above in regards to claim 1. In particular, as described in the present disclosure, the inner housing forms a waterproof container by means of appropriate seals, and the second sealing element and the charging pins as disclosed are required for the inner housing to be waterproof. Further, claim 10 further supports this determination because the claim explicitly requires that the second sealing element includes a sealing sleeve that is “fixedly attached to said cover element”. Since the cover element includes a sleeve fixed to the cover element, and since the inner housing includes the cover element, the inner housing also includes the second sealing element – the second sealing element is fixed to the cover element. Consider Fig. 4a of the present disclosure – since the second sealing element is fixed to the cover element, the second sealing element also forms part of the inner housing. As such, the inner housing as disclosed includes a second sealing element, in addition to the base element, the first sealing element, and the cover element.
Claims 1, 2 and 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “said inner housing consists of a base element, a first sealing element, and a cover element”. This recitation is indefinite in view of the present specification because it is unclear how to determine whether or not any given structure is part of the inner housing, and because it is unclear whether each component of the inner housing can itself include multiple sub-components. In order for the inner housing as shown in the present drawings to be considered as ‘consisting of’ the base element, the first sealing element, and the cover element as is required by claim 1, the inner housing cannot be considered as including the fasteners shown in Fig. 3, the charging pins shown in Fig. 3, and the second sealing element 402 shown in Fig. 4(a). The fasteners, though, fix the base element to the cover element in addition to the inner housing despite being fixed to the inner housing and despite having the sole function of attaching the base and cover elements together to form the inner housing. Next, the charging pins shown in Fig. 3 are described as extending through openings in the base element of the inner housing (see page 18 at lines 17-19 of the specification as amended 18 September 2020). Further, the inner housing is described as waterproof (see page 16, lines 10-13). Thus, even though the charging pins contribute to the waterproof feature of the inner housing by extending through holes in the base element, apparently the charging pins can also be considered as not part of the inner housing. It is unclear how, then, the inner housing is waterproof if the charging pins are not included as components thereof – without the charging pins, the base element has unplugged holes at its bottom end such that the inner housing is not waterproof. Is the ‘base element’ as claimed permitted to itself include multiple structures, while the inner housing still ‘consists’ of the recited structures? Finally, the second sealing element is described as being fixed to the cover element (see page 5, lines 5-8), yet the second sealing element is somehow not considered part of the inner housing. As these three examples demonstrate, the present specification suggests that a structure can be fixed or otherwise attached to the inner housing, yet such a structure need not necessarily be considered a part of the inner housing. In view of the present specification, therefore, the claim appears to arbitrarily select which components are members of the inner housing and which components are not members of the inner housing. It is unclear how, even when two structures are fixed to one another, one of the structures can be considered part of the inner housing and the other is considered as not part of the inner housing. It is also unclear whether each of the three explicitly recited components of the inner housing can one its own be permitted to include multiple structures (e.g., can the base element as claimed include two discrete structures?). Thus, claim 1 is indefinite when interpreted in view of the present specification.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 4,604,800 to Yamamoto et al. in view of US Pub. No. 2006/0156551 A1 to Khubani et al.
Regarding claim 1, Yamamoto discloses an electric shaver (see Fig. 1), comprising:
an elongated housing 1/2 (see the elongated shape of the housing 1/2 in Fig. 1; note that if covered by some ‘outer housing’ the housing 1/2 of Yamamoto would then be considered as an ‘inner’ housing);
a shaver head (including outer blade assembly 13 and inner blade assembly 14) attached to said housing 1/2 (see Fig. 1);
wherein said housing 1/2 consists of a base element 2, a first sealing element 7, and a cover element 1 closing said base element 2 (see Figs. 1 and 2 – note that the housing 1/2 of Yamamoto is considered as including only the base element 2, first sealing element 7, and cover element 1, but not any other structure such as the bottom closure 31 – consistent with the present disclosure, it is permissible to exclude even parts attached to the housing as being considered part of the housing; 
a driven shaft 16 extending through an opening 17 in said cover element 1 (see Figs. 1 and 2; see also col. 3, lines 51-55);
wherein said cover element 1 is sealed to said base element 2 and to said shaft 16 by said first sealing element 7 and a second sealing element 18 (see Figs. 1 and 2), wherein said first sealing element 7 forms an axial seal between said cover element 1 and said base element 2 (see Figs. 1 and 2; see also col. 4, lines 25-41), and wherein said second sealing element 18 forms a sealing sleeve around said shaft 16 (see Figs. 1 and 2; see also col. 3, lines 55-58); and
wherein said first sealing element 7 is integrally molded onto said cover element 1 (see col. 4, lines 41-46), said first sealing element 7 and said cover element 1 forming an integral one-piece structure (see Fig. 3 and col. 4, lines 41-46) made from a soft-material component forming said first sealing element 7 (see col. 4, lines 31-33) and a hard-material component forming said cover element 1 (see col. 3, lines 43-45).
Yamamoto fails to disclose: that its elongated housing is an inner housing (because no outer housing is disclosed), an outer housing surrounding said inner housing, both as required by claim 1.
Khubani teaches an elongated inner housing A (see Fig. 4) and an outer housing B surrounding said inner housing A (see Figs. 3 and 4). Khubani teaches that providing an outer housing to surround an inner housing is advantageous because the outer housing can be formed of a non-slip material (see 
Noting that the elongated housing of Yamamoto functions as a handle, it would have been obvious to one of ordinary skill in the art to provide Yamamoto with an outer housing surrounding its existing elongated housing in view of the teachings of Khubani. This modification is advantageous because the outer housing can be formed of a non-slip material, which enhances gripping and provides a softer feel. Due to being surrounding by the outer housing, the elongated housing of Yamamoto, as modified, is considered an ‘inner’ housing.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Khubani as applied to claim 1 above, and further in view of US Pub. No. 2018/0020819 A1 to Steckling.
Yamamoto, as modified, fails to explicitly disclose that the first and second sealing elements are made from silicone as recited in claim 2. 
Steckling, which is pertinent to the problem of sealing a housing of a personal care product against moisture, teaches a seal 40 that is made from silicone (see paragraph 61). Steckling teaches that silicone is a suitable material for forming a seal to prevent water penetration into the housing of a personal care product. 
Yamamoto, as modified, discloses the claimed invention except for the first and second sealing elements being made from silicone. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the first and second sealing elements of Yamamoto, as modified, from silicone, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Steckling is evidence that silicone is known to be a suitable seal material.
Claim(s) 4 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 4,604,800 to Yamamoto et al. in view of US Pub. No. 2006/0156551 A1 to Khubani et al. and US Pub. No. 2002/0195455 A1 to Takahashi et al.
Regarding claim 4, Yamamoto discloses an electric shaver (see Fig. 1), comprising:
an elongated housing 1/2 (see the elongated shape of the housing 1/2 in Fig. 1; note that if covered by some ‘outer housing’ the housing 1/2 of Yamamoto would then be considered as an ‘inner’ housing);
a shaver head (including outer blade assembly 13 and inner blade assembly 14) attached to said housing 1/2 (see Fig. 1);
wherein said housing 1/2 includes an elongated base element 2 and a cover element 1 closing said base element 2 (see Fig. 2 and col. 4, lines 9-19; as explained above in regards to claim 1, the cover element 1 closes one end of the base element 2, which is sufficient to be considered as “closing said base element 2”); and
a driven shaft 16 extending through an opening 17 in said cover element 1 (see Figs. 1 and 2; see also col. 3, lines 51-55);
wherein said base element 2 comprises a first end surface 4 and said cover element 1 comprises a second end surface 3 (see col. 4, lines 25-31), said first and second end surfaces 4 and 3 defining an interface between said base and cover elements 2 and 1 (see col. 4, lines 25-31; see also, e.g., Figs. 9 and 10);
wherein said cover element 1 is sealed to said base element 2 and to said shaft 16 by a first sealing element 7 and a second sealing element 18 (see Figs. 1 and 2), wherein said first sealing element 7 forms an axial seal between said cover element 1 and said base element 2 (see Figs. 1 and 2; see also col. 4, lines 25-41), and wherein said second sealing element 18 forms a sealing sleeve surrounding said shaft 16 (see Figs. 1 and 2; see also col. 3, lines 55-58); and

wherein said first sealing element 7 is subject to an axial sealing force (see col. 4, lines 36-38; relative to Figs. 9 and 10, the ‘axial sealing force’ is vertical); 
wherein said first sealing element 7 comprises a sealing ring (see the annular shape of the ring in Figs. 1 and 3 and described at col. 4, line 28) and has an end fixedly attached to said cover element 1 (see the upper end of the element 7 relative to Fig. 3; see also col. 4, lines 41-46);
wherein said fixedly attached end of said sealing ring comprises an innermost edge and an outermost edge (see radially inner and outer edges, respectively, of the sealing element 7 relative to Fig. 3 and Fig. 5). 
Regarding claim 7, Yamamoto discloses that the fixedly attached end of the sealing ring is integrally molded onto said cover element 1 (see col. 4, lines 41-45) and defines a first outer diameter (see Fig. 3, where the first diameter can be, e.g., an outer diameter defined by the end of the sealing element 7).
Yamamoto fails to disclose: that its elongated housing is an inner housing (because no outer housing is disclosed); an outer housing surrounding said inner housing; that the sealing ring extends radially outward from the end fixedly attached to said cover element; and wherein said sealing ring extends outward from said outermost edge toward an outermost portion of a free end when said first sealing element is in an uncompressed status, all as required by claim 4. Yamamoto is also considered as failing that the sealing ring forms a cone shape with a diameter expanding from said outermost edge of said fixedly attached end of said sealing ring to said outermost portion of said free end of said sealing ring as required by claim 6; that said outermost portion of said free end contacts said base element of said inner housing and defines a second outer diameter, said first outer diameter being smaller than said second outer diameter when said sealing ring is in said uncompressed status, and wherein said claim 7; that said axial sealing force shows, at an initial stage of compression of said first sealing element, a first increase that is larger than a second increase in said axial sealing force at a second stage of compression of said first sealing element, wherein a rate of increase in said axial sealing force decreases with increasing compression as required by claim 8.
First, Khubani teaches an elongated inner housing A (see Fig. 4) and an outer housing B surrounding said inner housing A (see Figs. 3 and 4). Khubani teaches that providing an outer housing to surround an inner housing is advantageous because the outer housing can be formed of a non-slip material (see paragraph 31), which Khubani acknowledges is beneficial in order to provide a handle with enhanced grip and softer feel (see paragraph 10). 
Noting that the elongated housing of Yamamoto functions as a handle, it would have been obvious to one of ordinary skill in the art to provide Yamamoto with an outer housing surrounding its existing elongated housing in view of the teachings of Khubani. This modification is advantageous because the outer housing can be formed of a non-slip material, which enhances gripping and provides a softer feel. Due to being surrounding by the outer housing, the elongated housing of Yamamoto, as modified, is considered an ‘inner’ housing.
Second, Takahashi is pertinent to the problem of creating a seal between a cover element and a body element of a container. Takahashi teaches a sealing element 20 that extends radially outward from an end 21 fixedly attached to a cover element 11 (see Fig. 7, where ‘radially outward’ is to the right as is evident from Fig. 3; i.e., the free end 22 extends ‘radially outward’ from the fixed end 21); wherein the end 21 comprises an innermost edge and an outermost edge (a left edge and a right edge, respectively, of the end 21 relative to Fig. 7) and wherein said sealing element 20 extends outward from said outermost edge (i.e., from the right edge of end 21) toward an outermost portion of a free end 22 when Claim 4] Takahashi teaches that the sealing element 20 forms a cone shape (see Figs. 4 and 5 – two opposite sides of the sealing element 20 having free ends 22 extending axially and radially outward in opposite directions, thus producing the cone shape; in other words, consider a second mirror image version of the profile shown in Fig. 5, which together with the profile already shown in Fig. 5 produce the cone shape), with a diameter expanding from said outermost edge of said fixedly attached end 21 of said sealing element 20 to said outermost portion of said free end 22 of said sealing element 20 (see Figs. 4 and 5). [Claim 6] Takashi teaches that said outermost portion of said free end 22 contacts a base element 1 of a housing (see Figs. 3 and 8) and defines a second outer diameter (see Fig. 5), a first outer diameter of the fixedly attached end 21 being smaller than said second outer diameter when said sealing element 20 is in said uncompressed status (see the expanding diameter toward the free end 22 in Fig. 5), and wherein said outermost portion of said free end 22 is at a first radial position when said sealing element 20 is in said uncompressed status (see Fig. 7) and at a second radial position when said sealing element 20  is in a compressed status (see Fig. 8). [Claim 7]. Takahashi teaches that said axial sealing force shows, at an initial stage of compression of said sealing element 20, a first increase that is larger than a second increase in said axial sealing force at a second stage of compression of said sealing element 20 (this feature is met because the initial stage of compression requires a larger force to bend the free end 22, and once the free end 22 is bent the force required to further bend the free end 22 is lower than the initial bending force; this feature is taught by Takahashi in a similar manner as disclosed in the present application, where the initial sealing force is larger to bend the free end), wherein a rate of increase in said axial sealing force decreases with increasing compression (the rate of increase decreases as the free end 22 is bent further and further from the status shown in Fig. 7 toward the status shown in Fig. 8, in a similar manner as disclosed in the present application). [Claim 8]
KSR Rationale B – Simple substitution of one known, equivalent element for another to obtain predictable results.
Claims 10, 11, 13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP H10-151285 to Matsushita Electric Works Ltd. (hereinafter “Matsushita”) in view of US Pub. No. 2006/0156551 A1 to Khubani et al. and US Pat. No. 4,604,800 to Yamamoto et al.
Regarding claim 10, Matsushita discloses an electric shaver, comprising:
an elongated housing 2 (see the elongated shape of the housing 2 in Fig. 4; note that if covered by some ‘outer housing’, the housing 2 of Matsushita would then be considered as an ‘inner’ housing); and
a shaver head (including blades 7) attached to said housing 2 (see Fig. 5);
wherein said housing 2 includes a base element and a cover element closing a top side of said base element (see Figs. 5 and 6, where the cover element is the portion of the housing 2 extending horizontally relative to Figs. 5 and 6 to which the sealing element 5 is attached as can be seen in Fig. 6, and the ‘base element’ is the portion of the housing 2 extending downward from the cover element to enclose the motor 6 and power source 13), and

wherein said cover element is sealed to said shaft 3 by a second sealing element 5 (see Figs. 5 and 6; the sealing element 5 is considered as including the intermediate member 4), wherein said second sealing element 5 forms a sealing sleeve surrounding the shaft 3 (see the embodiment of Fig. 9; paragraph 7 describes that intermediate member 4 of the sealing element 5 being cylindrical to surround the shaft 3);
wherein said sealing sleeve is fixedly attached to the cover element at one end portion 5c of the sealing sleeve (see Fig. 9 and paragraph 15) and fixedly attached to said shaft 3 at another end portion 5a of said sealing sleeve to rotatorily oscillate together with said shaft 3 (see Fig. 9 and paragraph 15); and
wherein a middle portion 5b of said sealing sleeve is elastically twistable to compensate for rotatory oscillation of said shaft 3 relative to said cover element (paragraph 15).
Regarding claim 11, Matsushita discloses that the second sealing element 5 includes said sealing sleeve and a sealing ring 4 attached to an inner surface of said sealing sleeve and to an outer surface of said shaft 3 (see Fig. 9 and paragraph 16), wherein said sealing ring 4 is made from a hard-material component (see paragraph 16, where the ring 4 is a ‘hard-material component’ relative to the remainder of the sleeve 5) and said sealing sleeve 5 is made from a soft-material component (see paragraph 16).
Regarding claim 13, Matsushita discloses that said middle portion 5b of said sealing sleeve 5 has a diameter ranging from 110% to 300% of a diameter of said shaft 3 (see Fig. 9, where the diameter of the middle portion 5b is approximately 150 to 200% the diameter of the shaft 3).
Regarding claim 16, Matsushita discloses that said housing forms a sealed container (due to, e.g., the sealing element discussed above), said sealed container having a barrel structure (see Figs. 3 
Matsushita, however, fails to disclose that: its elongated housing is an inner housing (because no outer housing is disclosed); an outer housing surrounding said inner housing; the inner housing consists of the base element, a first sealing element, and a separate cover element, and that said cover element is sealed to said base element by the first sealing element, wherein said first sealing element forms an axial seal between said cover element and said base element, wherein said first sealing element is integrally molded onto said cover element, all as required by claim 10.
First regarding the inner and outer housings, Khubani teaches an elongated inner housing A (see Fig. 4) and an outer housing B surrounding said inner housing A (see Figs. 3 and 4). Khubani teaches that providing an outer housing to surround an inner housing is advantageous because the outer housing can be formed of a non-slip material (see paragraph 31), which Khubani acknowledges is beneficial in order to provide a handle with enhanced grip and softer feel (see paragraph 10). 
Noting that the elongated housing of Matsushita functions as a handle, it would have been obvious to one of ordinary skill in the art to provide Matsushita with an outer housing surrounding its existing elongated housing in view of the teachings of Khubani. This modification is advantageous because the outer housing can be formed of a non-slip material, which enhances gripping and provides a softer feel. Due to being surrounding by the outer housing, the elongated housing of Matsushita, as modified, is considered an ‘inner’ housing.
Yamamoto teaches an electric shaver having a housing 1/2 that consists of a base element 2, a first sealing element 7, and a separate cover element 1 (see Figs. 1 and 2 – note that the housing 1/2 of Yamamoto is considered as including only the base element 2, the first sealing element 7, and the cover 
Therefore, it would have been obvious to one of ordinary skill in the art to modify Matsushita by forming the housing consisting of a base element, a first sealing element, and a separate cover element closing a top side of the base element, and providing the first sealing element integrally molded onto the cover element, in view of the teachings of Yamamoto. This modification is advantageous because providing the separate cover element enhances access to the housing, which is advantageous for operations such as repair or replacing the motor. Moreover, by providing the cover element with the integrally formed seal, the watertight nature of the housing is ensured.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita in view of Khubani and Yamamoto as applied to claim 11 above, and further in view of US Pub. No. 2018/0020819 A1 to Steckling and US Pub. No. 2019/0077957 A1 to Yamada et al.
Matsushita, as modified, fails to disclose that the sealing sleeve is made from silicone and the sealing ring is made from polyamide as required by claim 12.
First, Steckling, which is pertinent to the problem of sealing a housing of a personal care product against moisture, teaches a seal 40 that is made from silicone (see paragraph 61). Steckling teaches that silicone is a suitable material for forming a seal to prevent water penetration into the housing of a personal care product. 
Matsushita, as modified, discloses the claimed invention except for the sealing sleeve being made from silicone.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the sealing sleeve from silicone, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Steckling is evidence that silicone is known to be a suitable seal material.
Second, regarding the sealing ring being made from polyamide, Yamada is relevant to materials from which to construct a seal. Yamada teaches that making an end face of a mechanical seal from polyamide is advantageous because polyamide excels in mechanical strength and abrasion resistance.
Therefore, it would have been obvious to one of ordinary skill in the art to make the sealing ring of the seal of Matsushita, as modified, of polyamide as taught by Yamada. This modification is advantageous because the sealing ring of Matsushita, as modified, is used an end face of a mechanical seal, and polyamide, when used as an end face material of a mechanical seal provides the advantages of mechanical strength and abrasion resistance. 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita in view of Khubani and Yamamoto as applied to claim 10 above, and further in view of US Pat. No. 5,050,300 to Miska.
claim 14, Matsushita, as modified, discloses that the middle portion 5b of said sealing sleeve 5 that has a thin wall thickness (see paragraph 15).
Matsushita, as modified, fails to disclose that the thickness is less than 0.8 mm as recited in claim 14, as Matsushita, as modified, fails to explicitly disclose any particular numerical quantification of the wall thickness.
Miska, though, teaches a sealing sleeve 62 having a middle portion 82/84 (see Fig. 6) having a small thickness, which small thickness provides substantial resiliency thereby enabling deflection of inner and outer sections 78 and 80, respectively, of the sleeve 62 without imposing substantial loading on the actuating member extending through the sleeve 62 (see col. 4, lines 26-37). Of course, it is well known in the engineering arts that making a structure too thin decreases the strength of the structure and at some point risks failure to the structure. In regards to a sealing sleeve, if the middle portion of the sleeve were made too thin, its durability would suffer and it may be subject to failure. 
Therefore, because Miska teaches providing the middle portion of a sealing sleeve with a small thickness in order to provide substantial resiliency that enables deflection of inner and outer portions of the sleeve relative to each other without imposing substantial loading on an actuating member extending through the sleeve, and also because it is known in engineering arts that making a structure too thin risks failure of the structure, it would have been an obvious matter of design choice to a person of ordinary skill in the art to select a wall thickness for the middle portion of the sealing sleeve to be less than 0.8 mm because discovering an optimum middle portion wall thickness would have been a mere design consideration based on balancing the resiliency of the sleeve with the durability of the sleeve.  Such a modification would have involved only routine skill in the art to accommodate the aforementioned requirement(s).  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. Further, the Applicant has not established that the . 
Response to Arguments
Applicant's arguments filed 7 September 2021 have been fully considered but they are not persuasive. Initially, regarding the objection to the drawings for failing to show claimed subject matter, the Applicant at pages 7-8 of the Remarks under the ‘Objections to the Drawings’ heading that one of ordinary skill in the art would understand that the fasteners and second sealing elements are not part of the inner housing.
This argument is not persuasive. The present specification states that the inner housing ‘forms a waterproof container’ (see page 16, lines 10-13). The inner housing 301 only ‘forms a waterproof container’ if the base and cover elements are connected to each other (which is via fasteners as shown in the present drawings) and if the second sealing element is included as part of the inner housing. Therefore, the present specification suggests to one of ordinary skill in the art that the fasteners and second sealing element are part of the inner housing in order to achieve the waterproofing described in the present specification. Moreover, the second sealing element is described in the present specification and even in the present claims as being fixed to the cover element (see page 5, lines 5-10 and claim 10 at the penultimate paragraph, respectively), so it is unclear how the second sealing element would be considered as not part of the inner housing despite the cover element being part of the inner housing. Still further, in regards to the assertion that “one of ordinary skill in the art would understand that the fasteners shown in the Figures are an option, not a necessity”, this is irrelevant because the issue at hand is what actually is shown in the drawings. If the Applicant intends to claim some other embodiment that does not include the fasteners, then the features of that embodiment recited in the claims must be shown in the drawings. In summary, the Applicant’s argument is not persuasive. The 
Applicant asserts at page 9 of the Remarks that the amendments have overcome issues under 35 USC 112(a) raised by claims 1 and 10. This argument is not persuasive, however, because the inner housing as disclosed still includes structures in addition to those recited in claims 1 and 10. As explained above, the inner housing includes the fasteners and second sealing element in order to ‘form a waterproof container’ as recited in the present specification. Without the second sealing element, for example, there is an open hole in the cover element such that the inner housing does not form a waterproof container. As such, the Applicant’s amendments have not overcome the rejection. Again, the examiner suggests avoiding reciting “consists of” in claims 1 and 10 since that language is responsible for this issue.
Regarding Yamamoto, the Applicant argues at pages 10-11 of the Remarks in regards to the rejections of claim 1 as being anticipated by Yamamoto that the bottom closure “31” of Yamamoto must be considered part of the ‘base element’ as disclosed by Yamamoto. In support of this argument, the Applicant asserts that the present specification describes a base element “a cup-shaped or pot-like base element 306 having a closed bottom end”, so that in order to meet this description of a ‘base element’ the bottom closure “31” of Yamamoto must be considered part of the base element.
This argument is not persuasive. The Applicant’s argument is premised on an improper reading of limitations from the specification into the claims. The Applicant does not provide a ‘special definition’ of a base element in the present specification that requires the base element to have “a cup-shaped or pot-like base element 306 having a closed bottom end”, but instead the present specification merely describes characteristics of one example of a base element. Thus, the characteristics of the example base element described in the present specification should not be read into the claims. The Applicant should instead recite any features of the base element that the Applicant desires the claim to require. 
Further regarding the rejections of claim 1 as being anticipated by Yamamoto, the Applicant argues at page 11 of the Remarks that Yamamoto fails to disclose an inner and outer housing at page 11 of the Remarks is moot in view of the present rejection of claim 1, which rejects claim 1 under 35 USC 103 citing the Khubani reference for teaching a non-slip outer housing that covers the inner housing of Yamamoto. 
Turning to the rejection of claim 4 as being anticipated by Yamamoto, the Applicant argues at pages 11-12 of the Remarks that Yamamoto fails to disclose an inner and outer housing as are now required by claim 4. This argument is moot in view of the present rejection of claim 4, which rejects claim 4 under 35 USC 103 citing the Khubani reference for teaching a non-slip outer housing that covers the inner housing of Yamamoto. Likewise, the Applicant’s arguments related to the features of the seal now recited in claim 4 are also moot in view of the present rejection, which rejects claim 4 under 35 USC 103 citing the Takahashi reference for features of the seal.
Regarding the Applicant’s arguments related to claim 6 at page 13 of the Remarks, the Applicant’s arguments related to the features of the seal now recited in claim 6 are also moot in view of the present rejection, which rejects claim 6 under 35 USC 103 citing the Takahashi reference for features of the seal.

Further regarding the rejection of claim 10 under 35 USC 103, the Applicant argues at page 16 of the Remarks that Matsushita as modified fails to disclose that the inner housing ‘consists of’ the recited structures, asserting that the inner housing of Matsushita includes a base element having an open bottom. This argument is not persuasive. Nothing in the claim requires the base element to have a closed bottom end, as the present specification should not be read into the claim. Not only that, but the disclosed base element is not on its own sealed at its bottom end. Instead, the disclosed base element requires charging pins to extend into holes in the base element. Thus, the Applicant’s argument relies on an interpretation of a base element that is not supported by the Applicant’s own specification. As such, this argument is not persuasive. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242.  The examiner can normally be reached on Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EVAN H MACFARLANE/Examiner, Art Unit 3724